Curia.

This is not like a right of way to which it has been likened in the argument. A right of way is an assignable property: it is a real or chattel interest, according to the' term of its duration, and the former is well known in the law as that sort of real property belonging to the class of incorporeal hereditaments. Not so of a licence to enter upon another’s land, without consideration. This is not an interest. It is a mere authority, revocable at any moment, not in its nature assignable, but limited to the person of the grantee.Giving permission to walk across one’s land is but an excuse for a trespass. The case of Heaton v. Ferris, referred to on the argument, views the subject in this light, and we think,disposes of the'question. That was an action on the case for consequential damages, occasioned by the defendant’s mill dam, erected on his own land, overflowing the' plaintiff’s land. The defendant set up'á licence, which appeared to have been revoked. The plaintiff’s verdict being but nine dollars, he applied for costs, on the ground that the freehold or title came in question, which the Court denied. There' Is no difference in principle, whether the action be case for a consequential injury, or, as here, trespass for a direct one.
Rule discharged.